ERVIN, Judge,
dissenting.
It appears that appellant’s motion to vacate sentence was denied without a hearing. Appellant’s assertion that his plea of guilty was involuntarily obtained due to the promises of his appointed counsel that if he so pled he would receive a 15-year sentence, but in fact received a 20-year sentence, was refuted by the record. However, appellant also asserts that his guilty plea was involuntary because, his I.Q. being less than 60, he lacked the mental capacity to understand the consequences of his plea. As to that assertion, the order denying the motion states merely that the negotiated sentence was read and “explained to the defendant by his attorney prior to the entry of a plea of guilty and it was read and explained to the defendant in open court by the judge.” In my view, the court’s statement of explanation does not conclusively negate appellant’s assertion that his plea was not knowingly and understandingly made. I would reverse the denial of the motion and remand for an evidentiary hearing on that point. See Fla.R.App.P. 9.140(g).